DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 1, 2022.
Claims 10-14 are pending.
Claims 10-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. U.S. Patent Application Publication 2011/0249578, hereinafter Nayeb, in view of Xiong et al. U.S. Patent Application Publication 2020/0037314, hereinafter Xiong.

Regarding Claim 10, Nayeb discloses a terminal (Abstract; Figure 1; Paragraph [0025-0052]) comprising: 
a transmitter that performs semi-persistent channel state information (CSI) reporting on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has higher priority than that of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Xiong more specifically teaches a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has higher priority than that of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH (Antenna communication hardware of Figures 7-12; PUCCH transmission in Figure 1 and 2; Paragraph [0023-0026] For NR, the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR), a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, a channel state information (CSI) report, e.g.; Paragraph [0026-0034] User Equipment (UE) is provided including baseband circuitry comprising a RF interface and one or more processors to: determine a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); encode a first signal to be transmitted on the PUCCH, the first signal including uplink control information (UCI); and encode a second signal to be transmitted on the PUSCH in a grant-free mode; and cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).

Regarding Claim 11, Nayeb in view of Xiong disclose the terminal according to Claim 10. Nayeb in view of Xiong further disclose wherein the terminal comprises a receiver that receives information about the priority (Xiong Paragraph [0032-0033, 0050, 0119, 0304] The priority rule may be predefined in any of the NR specifications, or may be configured by higher layers via the NR minimum system information (MSI), the NR remaining minimum system information (RMSI), the NR system information block (SIB) or the radio resource control (RRC) signaling).

Regarding Claim 12, Nayeb discloses a radio communication method for a terminal (Abstract; Figure 1; Paragraph [0025-0052]), comprising: 
performing semi-persistent channel state information (CSI) reporting on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose performing, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has higher priority than that of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Xiong more specifically teaches performing, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has higher priority than that of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH (Antenna communication hardware of Figures 7-12; PUCCH transmission in Figure 1 and 2; Paragraph [0023-0026] For NR, the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR), a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, a channel state information (CSI) report, e.g.; Paragraph [0026-0034] User Equipment (UE) is provided including baseband circuitry comprising a RF interface and one or more processors to: determine a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); encode a first signal to be transmitted on the PUCCH, the first signal including uplink control information (UCI); and encode a second signal to be transmitted on the PUSCH in a grant-free mode; and cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).

Regarding Claim 13, Nayeb discloses a base station comprising: 
a receiver that receives semi-persistent channel state information (CSI) reporting performed on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose a transmitter that transmits information about a priority which is set so that the PUCCH on which the semi-persistent CSI reporting is performed is not transmitted when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped. 
However, Xiong more specifically teaches a transmitter that transmits information about a priority which is set so that the PUCCH on which the semi-persistent CSI reporting is performed is not transmitted when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped (Antenna communication hardware of Figures 7-12; PUCCH transmission in Figure 1 and 2; Paragraph [0023-0026] For NR, the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR), a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, a channel state information (CSI) report, e.g.; Paragraph [0026-0034] User Equipment (UE) is provided including baseband circuitry comprising a RF interface and one or more processors to: determine a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); encode a first signal to be transmitted on the PUCCH, the first signal including uplink control information (UCI); and encode a second signal to be transmitted on the PUSCH in a grant-free mode; and cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).

Regarding Claim 14, Nayeb discloses a system comprising a terminal and a base station (Abstract; Figure 1; Paragraph [0025-0052]), wherein the terminal comprises: 
a transmitter of the terminal that performs semi-persistent channel state information (CSI) reporting on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0132] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
and the base station comprises: a receiver that receives the semi-persistent CSI (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose wherein the terminal comprises: a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has higher priority than that of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH, and the base station comprises: a transmitter of the base station that transmits information about the priority which is set so that the PUCCH is not transmitted when the transmission of the PUSCH without uplink grant and the transmission of the PUCCH are overlapped. 
However, Xiong more specifically teaches wherein the terminal comprises: a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has higher priority than that of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH, and the base station comprises: a transmitter of the base station that transmits information about the priority which is set so that the PUCCH is not transmitted when the transmission of the PUSCH without uplink grant and the transmission of the PUCCH are overlapped (Antenna communication hardware of Figures 7-12; PUCCH transmission in Figure 1 and 2; Paragraph [0023-0026] For NR, the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR), a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, a channel state information (CSI) report, e.g.; Paragraph [0026-0034] User Equipment (UE) is provided including baseband circuitry comprising a RF interface and one or more processors to: determine a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); encode a first signal to be transmitted on the PUCCH, the first signal including uplink control information (UCI); and encode a second signal to be transmitted on the PUSCH in a grant-free mode; and cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414